249 F.3d 831 (9th Cir. 2001)
In the Matter of the Requested Extradition of Kevin John ArttUnited States of America, Appellee,v.Kevin John Artt, Appellant.In the Matter of the Requested Extradition of Pol BrennanUnited States of America, Appellee,v.Pol Brennan, Appellant.In the Matter of the Requested Extradition of Terence Damien KirbyUnited States of America, Appellee,v.Terence Damien Kirby, Appellant.
Nos. 97-10386, 97-10387, and 97-10390
United States Court of Appeals, Ninth Circuit.
Filed November 17, 2000

Before: Goodwin, B. Fletcher, and D.W. Nelson, Circuit Judges.

ORDER

1
Government's motion to reconsider the October 31, 2000 Order Directing the District Court to Withdraw its Opinion and Order for Extradition is hereby denied.


2
The mandate shall issue forthwith.


3
IT IS SO ORDERED.